COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-142-CV
 
 
BRYANT
DARREL WEBSTER                                                  APPELLANT
 
                                                   V.
 
RITA
LYNN BURKS                                                                 APPELLEE
 
                                               ----------
 
           FROM THE 322ND
DISTRICT COURT OF TARRANT COUNTY
                                              ------------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                              ------------
 




On May 18, 2009 and May 28, 2009, we notified
appellant, in accordance with rule of appellate procedure 42.3(c), that we
would dismiss this appeal unless the $175 filing fee was paid.  On June 8, 2009, we received a copy of
appellant=s letter in which appellant
stated that he was indigent.  On June 29,
2009, we notified appellant that the trial court had advised this court that
appellant had not filed an affidavit of indigence in the trial court, and we
instructed appellant to file an affidavit of indigence in the trial court by
Monday, July 20, 2009, and inform us when he had done so.  See Tex. R. App. P. 20.1(c),
42.3(c).  Appellant has not filed an
affidavit of indigence, nor has he paid the $175 filing fee.  See Tex. R. App. P. 5, 12.1(b).
Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss this appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.  
 
DELIVERED:  August 6, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).